        Case 1:20-cv-03628-SAV Document 19-1                 Filed 02/11/21     Page 1 of 8




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. STEPHEN ALEXANDER VADEN, JUDGE
__________________________________________
                                           :
UNITED STATES OF AMERICA,                  :
                                           :
                        Plaintiff,         : Court No. 20-03628
                                           :
                  v.                       : PUBLIC VERSION
                                           :
AEGIS SECURITY INSURANCE CO.,              :
                                           :
                        Defendant.         :
_________________________________________ :

             PLAINTIFF’S STATEMENT OF UNDISPUTED MATERIAL FACTS

        Rule 56.3 of the Rules of the United States Court of International Trade (USCIT) requires

that motions for summary judgment include a separate statement of material facts as to which it

is contends there exists no genuine issue to be tried. In this case, there are no material facts as to

which there exists a genuine issue to be tried, and the issues are amenable to resolution through

dispositive motions. The pertinent undisputed facts of this case are as follows:

        1.     On October 24, 2002, Aegis Security Insurance Company (Aegis), as surety,

entered into a continuous customs bond (the continuous bond) with Linyi Sanshan Import &

Export Co. (Linyi), as principal. See Compl. ¶7; Answer ¶7; Pl. Ex. 1.

        2.     The limit of liability of the continuous bond was $50,000.00. See Compl. ¶9;

Answer ¶9; Pl. Ex. 1.

        3.     Under the terms of the continuous bond, Aegis agreed to be jointly and severally

liable to pay, as demanded by U.S. Customs and Border Protection (CBP), any duties, taxes, and

charges subsequently found due, legally fixed, and imposed on any entry secured by the

continuous bond up to the “limit of liability” reflected on the bond. See Compl. ¶8; Answer ¶8;

Pl. Ex. 1.
         Case 1:20-cv-03628-SAV Document 19-1 Filed 02/11/21 Page 2 of 8
                CONFIDENTIAL INFORMATION HAS BEEN REDACTED



         4.    The continuous bond was effective from October 26, 2002, until its termination

date on October 25, 2004. See Compl. ¶10; Answer ¶10.

         5.    Between January 16 and February 11, 2004, Linyi made ten entries of fresh garlic

from the People’s Republic of China (China) through ports in Miami, Florida and Houston,

Texas (CBP port codes 5201 and 5301) (the entries). See Compl. ¶11; Answer ¶11; Pl. Ex. 2.

         6.    The entries were subject to the antidumping duty order on certain fresh garlic

from China issued by the Department of Commerce (Commerce) (A-570-831) (the garlic order).

See Antidumping Duty Order: Fresh Garlic From the People’s Republic of China, 59 Fed. Reg.

59,209 (Dep’t Commerce Nov. 16, 1994); Compl. ¶12; Answer ¶12.

         7.    At the time of entry, Linyi asserted in its entry papers that the entries were subject

to antidumping duties at a rate of        percent ad valorem. See Compl. ¶13; Answer ¶13; Pl.

Ex. 2.

         8.    The amount of antidumping duties asserted by Linyi at the time of entry is

reflected as follows:

                        Entry Number Amount of Antidumping Duties
                                      Asserted at the Time of Entry
                        JN703318574                   $68,373.14
                        JN703318582                   $68,373.14
                        JN703318541                   $68,373.14
                        JN703318566                   $68,373.14
                        JN703318681                   $68,373.14
                        JN703318558                   $68,373.14
                        JN703318533                   $68,373.14
                        JN703318590                   $68,373.14
                        H0202152684                   $76,283.21
                        H0202152544                   $76,294.51
                           Total                     $699,562.84


See Compl. ¶13; Answer ¶13; Pl. Ex. 3 ¶7.

                                                 2
Case 1:20-cv-03628-SAV Document 19-1 Filed 02/11/21 Page 3 of 8
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
        Case 1:20-cv-03628-SAV Document 19-1                  Filed 02/11/21    Page 4 of 8




       13.      Linyi became liable for $699,562.84 in antidumping duties as a result of the

deemed liquidation. See Compl. ¶18; Answer ¶18.

       14.     On July 14, 2014, Commerce issued message no. 4195304 to CBP instructing

CBP that notice of lifting of the suspension of liquidation for entries of fresh garlic from China

from Linyi for the 2003–2004 period of review (which included the ten entries at issue here)

occurred with publication of its Federal Register notice of partial rescission in May 2006. See

Message No. 4195304 from Commerce (July 14, 2014) attached hereto as Pl. Ex. 7.

       15.     Based upon message no. 4195304 from Commerce, on October 3, 2014 and

October 31, 2014, CBP billed Linyi for the first time for the antidumping duties owed on each of

the entries. See Compl. ¶19; Answer ¶19; Pl. Ex. 4; Pl. Ex. 7.

       16.     Due to an inadvertent error, the bills that CBP issued to Linyi reflected an

incorrect amount, which exceeded the amount that was owed pursuant to the deemed liquidation

of the entries. See Pl. Ex. 3 ¶15; Pl. Ex. 4.

       17.     For eight entries at issue in this case, the bills that CBP issued to Linyi reflected

double the amount of antidumping duties declared at entry. See Pl. Ex. 2; Pl. Ex. 3 ¶15; Pl. Ex.

4. This amount was calculated based upon a failure by Linyi to provide a non-reimbursement

certificate and included charges for interest pursuant to 19 U.S.C. § 1677g. See id.

       18.     For two entries at issue in this case (H0202152684 and H0202152544), the bills

that CBP issued to Linyi reflected the amount of antidumping duties asserted at the time of entry

(i.e., the duties were not doubled), but also incorrectly included charges for interest pursuant to

19 U.S.C. § 1677g. See Pl. Ex. 2; Pl. Ex. 3 ¶15; Pl. Ex. 4.

       19.     Linyi did not pay any of the outstanding debt. See Pl. Ex. 3 ¶16; Pl. Ex. 4.




                                                  4
        Case 1:20-cv-03628-SAV Document 19-1 Filed 02/11/21 Page 5 of 8
               CONFIDENTIAL INFORMATION HAS BEEN REDACTED



       20.       On January 7, 2015, CBP made its first demand for payment from Aegis for the

debt owed under the $50,000.00 continuous bond via the Formal Demand on Surety for Payment

of Delinquent Amounts Due (known as the “612 Report”). See Compl. ¶22; Answer ¶22; Pl. Ex.

5.

       21.       Similar to the bills issued to Linyi, the 612 Report to Aegis reflected an incorrect

bill amount, which exceeded the amount actually owed pursuant to the deemed liquidation of the

entries. Pl. Ex. 3 ¶21; Pl. Ex. 5.

       22.       Regardless of the billing error, the correct amount of the outstanding debt,

calculated in accordance with the deemed liquidation of the entries, exceeded the limits of

liability of the bond issued by Aegis ($50,000.00). Pl. Ex. 1; Pl. Ex. 2; Pl. Ex. 3 ¶¶23–30; Pl. Ex.

4.

       23.       Aegis did not pay the $50,000.00 continuous bond due for the outstanding debt

owed by Linyi as demanded in the 612 Report. Compl. ¶35; Answer ¶35, Pl. Ex. 3 ¶19.

       24.       In April 2015, CBP mailed its first demand for payment from               for the

debt owed under the STBs. The demand was made to                   via its own individual 612 Report

issued. See Pl. Ex. 3 ¶20.

       25.       On November 17, 2017,              paid the value of the STBs for each entry. See

Pl. Ex. 3 ¶22.

       26.       Due to the accumulation of interest,             payment of the STBs did not

completely satisfy the outstanding debt for the entries. See Pl. Ex. 3 ¶23.

       27.       Irrespective of the error reflected in the importer bills and the 612 Report sent to

Aegis, the amount of the outstanding debt, calculated in accordance with the deemed liquidation




                                                   5
        Case 1:20-cv-03628-SAV Document 19-1 Filed 02/11/21 Page 6 of 8
               CONFIDENTIAL INFORMATION HAS BEEN REDACTED



of the entries, exceeded the face value of the bond issued by Aegis ($50,000.00), even after

accounting for the payment of the STBs by              . See Pl. Ex. 3 ¶¶23–30.

       28.     In this civil action, the Government seeks to collect antidumping duties calculated

at the rate of duty asserted by the importer at the time of entry —        percent ad valorem.

See Pl. Ex. 3 ¶¶23–30.

       29.     As of the filing of the complaint in this action, the amount of the outstanding debt,

calculated in accordance with the deemed liquidation of the entries at the rate of        percent

ad valorem, plus interest that has accumulated on the debt pursuant to 19 U.S.C. § 1505(d), is

$91,063.69. See Pl. Ex. 3 ¶¶23–30

       30.     CBP demanded payment from Aegis for the debt owed under the continuous bond

via the 612 Report several times after             payment of the STBs. See Compl. ¶29; Answer

¶29.

       31.     To date, Aegis has not made any payment involving the outstanding debt for the

entries. See Compl. ¶35; Answer ¶35; Pl. Ex. 3 ¶32.

       32.     Aegis filed protest number 5309-15-100065 covering two entries of this case. See

Compl. ¶30; Answer ¶30; Pl. Ex. 6.

       33.     In protest number 5309-15-100065, Aegis did not raise the billing error as a basis

for disclaiming liability for the two entries. See Pl. Ex. 6.

       34.     CBP denied protest number 5309-15-100065 on April 1, 2015. See Compl. ¶31;

Answer ¶31.

       35.     Aegis filed protest number 5201-15-100169 covering eight entries of this case.

See Compl. ¶32; Answer ¶32.




                                                  6
        Case 1:20-cv-03628-SAV Document 19-1                  Filed 02/11/21   Page 7 of 8




        36.     In protest number 5201-15-100169, Aegis did not raise the billing error as a basis

for disclaiming liability for the eight entries. See Pl. Ex. 6.

        37.     CBP denied protest number 5201-15-100169 on July 10, 2018. See Compl. ¶33;

Answer ¶33.

        38.     Aegis did not seek further review of the denial of protest numbers 5309-15-

100065 and 5201-15-100169 by filing an action in this Court pursuant to the procedures of 19

U.S.C. § 1514 and 28 U.S.C. § 1581(a). See Compl. ¶34; Answer ¶34.




                                                   7
       Case 1:20-cv-03628-SAV Document 19-1              Filed 02/11/21     Page 8 of 8




Plaintiff’s Statement of Undisputed Material Facts: United States of America v. Aegis Security
Insurance Co., Court No. 20-03628


                                            Respectfully submitted,


                                            BRIAN M. BOYNTON
                                            Acting Assistant Attorney General

                                            JEANNE E. DAVIDSON
                                            Director

                                            /s/ Justin R. Miller
                                     By:    JUSTIN R. MILLER
                                            Attorney-In-Charge
                                            International Trade Field Office

                                            /s/ Peter A. Mancuso
                                            PETER A. MANCUSO
                                            Trial Attorney
                                            Department of Justice, Civil Division
                                            Commercial Litigation Branch
                                            26 Federal Plaza – Suite 346
                                            New York, New York 10278
                                            Tel. (212) 264–0484 or 9230
                                            Attorneys for Plaintifff
Of Counsel:
SUZANNA HARTZELL-BALLARD
Office of the Assistant Chief Counsel
U.S. Customs and Border Protection


Dated: January 29, 2021




                                               8
